Title: From George Washington to Benjamin Lincoln, 15 May 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir (Private)
                            Newburgh May 15th 1782
                        
                        I should be glad to know whether Colo. Pickering is detained in Philadelphia by proper authority, or whether
                            his remaining there is to answer any valuable purpose?
                        I am sorry to add, but I cannot well avoid it, that for any good, or even knowledge I derive from this
                            Gentleman, in his office, I might almost as well act without a Qr Mr Genl—When I arrived at Phila in Novr last and found
                            I was to be detained there by a vote of Congress, I informed Colo. Pickering of it, and that it was necessary I should have
                            the heads of departments with me, to make the arrangements for the ensuing Campaign—He replied, that his papers had gone
                            on to New Windsor—that some matter called him there for a few days—but that he would return immediately—Instead of
                            this, I saw nothing of him for three Months, and had only one or two Letters from him during his absence—When I was about
                            to leave Phila I requested to know when he would be on, (having many matters to settle with him) his answer was, in ten
                            or twelve days—near 60, have elapsed and now I hear (not from himself) that he does not expect
                            to be here in half as many more.
                        The consequence of expecting every hour to see him, has prevented many orders—& caused much delay in
                            essential preparations. In a word I am left totally in the dark With respect to every matter & thing in his
                            department—and do not know at this hour when the Army will be able to take the field, or whether it can be done at all. I
                            am Dr Sir Yr Most obt Servt
                        
                        
                            Go: Washington

                        
                    